Citation Nr: 1222665	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  07-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for an ununited tibial tubercle of the left knee with degenerative joint disease (hereinafter, left knee disorder), currently evaluated as noncompensable prior to June 28, 2011, and as 10 percent disabling thereafter.

2.  Entitlement to a compensable evaluation for status post left inguinal herniorraphy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for an increased rating for an ununited tibial tubercle of the left knee with degenerative joint disease, and for status post left inguinal herniorraphy.  

In December 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.  

In April 2011, the Board remanded this case for obtainment of ongoing treatment records and additional VA examinations for the disabilities on appeal.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate consideration.  

In a March 2012 rating decision, the Appeals Management Center (AMC) increased the rating for the Veteran's service connected left knee disability to 10 percent effective June 28, 2011.  However, as that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

Review of the Virtual VA paperless claims processing system was productive of additional relevant VA treatment records dating through March 2012.  Such records were reviewed by the AMC prior to issuance of the March 2012 rating decision and supplemental statement of the case.  

Additional evidence was submitted in April 2012, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2011).

Regarding the Veteran's claim for a compensable rating for status post left inguinal herniorraphy, the Veteran asserts that such disability is due to residual scarring from surgical treatment during service.  The Board notes that separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Board also notes that in March 2012, the AMC apparently referred the issue of service connection for residual scarring due to a left inguinal herniorraphy during service to the RO.  Review of Virtual VA is unclear whether additional development action has been undertaken by the RO.  In this instance, to avoid possible duplicate development actions on behalf of VA, the Board will also refer the issue to the RO for adjudication in the first instance.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to permit fair and just resolution of the claims, and there has been no prejudicial failure of notice or assistance to the appellant.

2.  Prior to June 28, 2011, the Veteran's ununited tibial tubercle of the left knee with degenerative osteoarthritis, has been manifested by full extension and flexion with additional limitation of motion due to pain without objective findings of recurrent subluxation or lateral instability.

3.  Since June 28, 2011, the Veteran's ununited tibial tubercle of the left knee with degenerative joint disease, has been manifested by full extension and flexion limited to 105 degrees at worst, with end of range pain, tenderness, and crepitus.

4.  Since March 16, 2011, the Veteran's complaints of instability of the left knee have been corroborated by objective finding of a varus deformity on examination with slight instability.  

5.  Throughout the duration of this appeal, the Veteran's status post left inguinal herniorraphy has been manifested by a tugging and pulling sensation and pain; however, the medical evidence does not show that the Veteran has a recurrent postoperative inguinal hernia that is readily reducible and requiring a truss or belt.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from May 3, 2004 to June 27, 2011, the criteria for a 10 percent disability rating, but no higher, for an ununited tibial tubercle of the left knee with degenerative osteoarthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5003 (2011). 

2.  Since June 28, 2011, the criteria for a disability rating in excess of 10 percent for an ununited tibial tubercle of the left knee with degenerative osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for left knee instability have been met, effective March 16, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for a compensable disability rating for status post left inguinal herniorraphy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7338 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 

In this case, VCAA notice was provided in June 2004 and April 2005 letters issued prior to the decision on appeal.  Those letters advised the Veteran of what information and evidence is needed to substantiate his claims for increased compensation for the claimed disabilities as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The letters further advised the Veteran to submit evidence showing that the claimed condition had worsened, to include records from medical providers, statements from others who could describe their observations of his disability levels, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  A March 2009 letter explained how VA determines effective dates and the types of evidence which impacts such determinations.  The claims were last readjudicated in March 2012.

Although the Veteran was not provided notice regarding how VA determines effective dates and the types of evidence which impacts such determinations before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran .  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, but the RO also readjudicated the case by way of supplemental statements of the case issued in April 2009 and March 2012, after the corrective notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the Veteran was an active participant in the claims process by providing evidence and argument and in presenting for VA examinations.  As such, the Veteran has demonstrated that he was aware of what was needed to substantiate the claims.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal because any error in the notice did not affect the essential fairness of the adjudication.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims.  The information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records, VA treatment records and examination reports, and lay statements and testimony of the Veteran.  There is no indication of the existence of additional evidence to substantiate the claims.  

In addition, the Veteran was afforded examinations of the claimed disabilities in September 2004, May 2007, and June 2011.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the aforementioned VA examinations are adequate to allow proper adjudication of the issues on appeal.  The examiners fully and accurately documented and considered the complete reported history of the disabilities on appeal, conducted complete examinations, and recorded all findings considered relevant under the applicable laws and regulations.  Thus, the September 2004, May 2007, and June 2011 VA examinations are adequate for rating purposes and VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings. 

Historically, service connection was awarded for an ununited tibial tubercle of the left knee and a left inguinal hernia in a May 1972 rating decision.  The current appeal stems from a May 2004 claim for increased compensable ratings.  In a March 2012 rating decision, the AMC increased the assigned disability rating for the Veteran's left knee disability to 10 percent effective June 28, 2011.  Nevertheless, the Veteran contends that symptomatology associated with the disabilities on appeal presents greater degrees of impairment than the currently assigned noncompensable evaluation for a left knee disability prior to June 28, 2011 and in excess of 10 percent thereafter, and the noncompensable evaluation currently assigned for status post left inguinal herniorraphy.    

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Left Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011). 

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent evaluation.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  Flexion limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011). 

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Also relevant in this case is Diagnostic Code 5003, which provides the rating criteria for degenerative arthritis.  This diagnostic code provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 (knee, other impairment) or 5258-5259 (cartilage impairments), and 5010 (for arthritis due to trauma), where there is X-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98. 

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

As previously stated, the Veteran's left knee disorder is currently evaluated as noncompensable prior to June 28, 2011, and as 10 percent disabling thereafter, under Diagnostic Code 5024 for tenosynovitis of the left knee.  The Board's decision will consider the propriety of the evaluations assigned throughout the duration of the appeal.

Entitlement to a compensable evaluation for a left knee disorder prior to June 28, 2011

Unless otherwise specified, treatment records dating from May 2003 to September 2004 show that the Veteran's left knee disorder was manifested by complaints of pain, stiffness, deformity, and swelling.  Diagnoses included crepitus, traumatic osteoarthritis, marked degenerative joint disease.  

In August 2003, the Veteran was prescribed a brace for his left knee due to x-ray findings of degenerative osteoarthritis and early calcification of the quadriceps ligament which appeared as Osgood-Schlatter's Disease.  

In March 2004, the Veteran ambulated without problems and his gait was steady.

In July 2004, range of motion of the left knee was described as "good."  There was no evidence of edema of the extremities and the Veteran reportedly walked 2 miles 3 times per week.  

In September 2004, the Veteran underwent a VA examination of his left knee.  His posture and gait were within normal limits and no assistive devices were required for ambulation.  Symptoms of the left knee included constant pain and stiffness.  Current treatment for a left knee disorder was denied.  Reported functional impairment included swelling with limited range of motion.  Physical examination of the feet showed no sings of abnormal weight bearing.  Physical examination of the tibia and fibula was normal.  Physical examination of the left knee revealed normal appearance of the joint and range of motion measured from 0 degrees of full extension to 140 degrees of full flexion.  Range of motion was additionally limited by pain and lack of endurance.  Pain was the major functional impact.  Range of motion was not additionally limited by fatigue, weakness, or incoordination.  X-ray examination revealed mild degenerative findings of the left knee and the left tibia and fibular were normal.  The examiner diagnosed an ununited tibial tubercle of the left knee.  Occupational effects on the Veteran's usual occupation as a fireman included limited lifting of weight and bending of the knees, however, any lost time from work due to a left knee disorder was denied.   

In September 2005, the Veteran reported that he was retired and he complained of popping and tolerable pain in his left knee.  Physical examination showed popping and crepitus on movement.  X-ray examination showed degenerative osteoarthritis.  

In October 2006, the Veteran reported walking and doing yard work for exercise.  He complained of pain exacerbated by movement and performing activities of daily living which was relieved with rest and repositioning.  

Upon undergoing a VA QTC examination in May 2007, left knee complaints included: constant weakness and stiffness; swelling after bending, walking, and standing; giving way; lack of endurance with pain after walking; locking when bent or held straight out; dislocation when walking on uneven ground; and constant pain in the left knee that traveled to the left hip.  The Veteran was able to function at the time of pain without medication and the left knee condition did not result in incapacitation.  Current treatment included exercise and stretching which reportedly made left knee symptoms worse.  Reported functional impairment included pain that resulted in slowed mobility.  

Physical examination at the May 2007 examination revealed symmetric leg lengths without evidence of abnormal weight bearing and normal posture and gait without use of an assistive device for ambulation.  Range of motion measured from 0 degrees of full extension to 140 degrees of full extension without additional limitation due to pain, weakness, fatigue, lack of endurance, or incoordination after repetitive use.  Stability of the anterior/posterior cruciate ligaments, medial/lateral collateral ligaments, and medial/lateral meniscus was normal.  Physical examination was negative for any finding of recurrent subluxation, "locking" pain, or joint effusion or crepitus.  X-ray examination revealed bony hypertrophy of the anterior tubercle.  The examiner diagnosed an ununited tibial tubercle due to subjective complaints of pain and decreased mobility and objective findings of abnormal palpitation of the anterior tibial tubercle with abnormal radiograph.  Such diagnosis had no occupational effects and effects on activities of daily living included pain caused by decreased mobility.  

In October and November 2008, the Veteran's reported pain score was 0.  Popping and crepitus of the left knee on movement continued.  

At the December 2010 travel Board hearing, the Veteran testified that due to his left knee disorder, he was unable to bend, squat, jump up suddenly, or walk on uneven ground due symptoms such as giving way, swelling with overuse every week at work, stiffness, and dislocation.  His left knee was reportedly asymptomatic with inactivity but he limped around each morning to loosen up his left knee.  He was reportedly prescribed a brace for his left knee in 2000 and 2002 which his representative asserted was indicative of instability.  

On March 16, 2011, a private treatment record showed that the Veteran complained of instability, pain and discomfort, and disability of his left knee that was starting to restrict and limit his activities of daily living.  Physical examination revealed tenderness, crepitus, motion of the patella, and mild fullness without gross effusion.  Range of motion measured from 0 degrees of full extension to 105 degrees of limited flexion.  Collateral ligaments were stable, however, there appeared to be a varus deformity.  X-ray findings revealed bone-on-bone findings in the medical compartment and degenerative arthrosis of the patellofemoral joint.  An Osgood-Schlatter's type defect was noted on the proximal tibia.  The physician diagnosed pain and arthrosis of the left knee.  A corticosteroid injection was performed and an off-loader brace and pain medication and gel were prescribed.  

In May 2011, a private treatment note showed complaints of pain with activity and ambulating stairs, and loss of motion related to popping and swelling.  Weakness was denied.  The Veteran reported moderate exercise with walking.  He was retired and able to care for himself.  Physical examination revealed tenderness, crepitus, and pain with McMurray's testing.  Range of motion was from 0 degrees of full extension to 125 degrees of limited flexion.  X-ray examination revealed medical compartment narrowing and some patellofemoral disease but there was still joint space present.  The physician diagnosed degenerative changes with a probable medial meniscus tear of the left knee.  There was some feeling of instability.  Treatment included a topical anti-inflammatory and a hinged neoprene knee brace.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the Veteran's left knee disorder is more appropriately evaluated under Diagnostic Code 5003 for degenerative osteoarthritis of the left knee and that an increased 10 percent evaluation, but not higher, is warranted for degenerative osteoarthritis of the left knee since May 3, 2004, the date the claim for increase was received.  

Throughout the duration of this appeal, the Veteran's left knee disorder has not been manifested by flexion limited to 45 degrees and extension has remained unlimited.  Thus, the medical evidence of record does not show that a compensable disability rating is warranted at any time during the appeal under either Diagnostic 5260 or 5261.

Nevertheless, since at least August 2003, x-ray findings of the left knee have been demonstrative of degenerative osteoarthritis.  Limitation of motion of the left knee was demonstrated upon VA examination on September 10, 2004, whereby an unspecified additional limitation of motion was noted due to pain and lack of endurance with pain following repetitive use.  Where there is limitation of motion, but the limitation of motion is noncompensable under the limitation of motion diagnostic codes, X-ray confirmation of the affected joint will warrant a 10 percent disability rating under Diagnostic Code 5003.  Based on the Veteran's credible statements, it appears that this degree of impairment was present since the date of his claim.  Accordingly, the Board finds that the assignment of a 10 percent disability evaluation is warranted under Diagnostic Code 5003 for degenerative osteoarthritis of the left knee since May 3, 2004.  

Entitlement to a rating higher than 10 percent for a left knee disorder 
since June 28, 2011

In accordance with the Board's April 2011 remand, an additional VA examination of the left knee was performed in June 2011.  Left knee symptomatology included pain, giving way, instability, stiffness, reduced speed of joint motion, repeated effusions, moderate to severe constant aching pain, and flare-ups of knee pain.  The Veteran denied any resulting functional impairment or symptoms of deformity, incoordination, episodes of dislocation and subluxation, locking, symptoms of inflammatory arthritis, flare-ups of joint disease, and constitutional symptoms of incapacitating episodes of arthritis.  Current treatment included occasional/intermittent use of a brace and over-the-counter pain medication with good response.  The Veteran was able to stand for 15 to 30 minutes and walk more than a quarter of a mile but less than 1 mile.  

Physical examination of the left knee at the June 2011 examination revealed a normal gait without evidence of abnormal weight bearing.  Range of motion was from 0 degrees of full extension to 125 degrees of limited flexion without objective evidence of pain with active motion, or of additional limitation of motion after repetitive motion.  There was no evidence of inflammatory arthritis.  Joint findings included crepitus, tenderness, and clicking and snapping.  There were no bumps consistent with Osgood-Schlatter's disease or masses behind the knee, and there was no grinding, instability, ankylosis, or patellar or meniscus abnormalities.  X-ray examination revealed moderate degenerative changes.  The examiner diagnosed moderate degenerative arthritis of the left knee with significant effects on the Veteran's usual occupation which included pain with occasional activities.  Regarding activities of daily life, the Veteran's left knee disorder prevented sports and had moderate effects on chores, shopping, exercise, and recreation.  There were no effects on traveling, feeding, bathing, dressing, grooming, or driving.  

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that the Veteran's left knee disorder is more appropriately evaluated under Diagnostic Code 5003 for degenerative osteoarthritis of the left knee and it has been appropriately evaluated as 10 percent disabling since June 28, 2011.  

Since June 28, 2011, the evidence of record has continued to show that the Veteran's left knee disorder has been manifested by degenerative osteoarthritis of the left knee without a compensable degree of limitation of motion.  There is no evidence that the Veteran's left knee disorder has been productive of flexion limited to 45 degrees and extension has remained unlimited throughout the duration of this appeal.  Thus, a higher evaluation is not warranted for limitation of motion of the left knee.

Regarding whether a separate evaluation is warranted for recurrent subluxation or lateral instability of the left knee at any time during this appeal, the Board funds that a separate 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability under Diagnostic Code 5257 since March 16, 2011, the date that subjective complaints of instability were first coupled with an objective finding of a varus deformity on examination.  Instability was confirmed by complaints noted in a May 2011 private treatment record, at which time a hinged brace was prescribed.  Thus, the Board finds that a separate 10 percent disability rating is not warranted for slight recurrent subluxation or lateral instability of the left knee at any time prior to March 16, 2011.  Although intermittent subjective complaints of instability of the left knee were noted prior to March 16, 2011, such complaints were not corroborated by objective findings upon examination.  The Board also notes that the competent medical evidence shows that left knee instability was slight or mild at worst in that there is no evidence in the record that instability of the left knee has resulted in loss of balance or falls, and gait and posture were said to be normal without evidence of abnormal weight bearing throughout the duration of this appeal.

The Board has considered the applicability of other Diagnostic Codes throughout the duration of this appeal.  However, the Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 5258 (dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum) are not applicable as the medical evidence does not show objective evidence of any of these disabilities upon physical or x-ray examination.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

For the reasons explained above, the Board finds that prior to June 28, 2011, the Veteran's left knee disorder warrants a 10 percent disability rating for degenerative osteoarthritis of the left knee with limited range of motion.  Since June 28, 2011, the Board finds that the Veteran's left knee disorder is properly evaluated as 10 percent disabling, however, such evaluation is more appropriately assigned under diagnostic code 5003 for degenerative osteoarthritis of the left knee with limited range of motion.  Finally, the Board finds that an additional 10 percent evaluation is warranted for recurrent subluxation or lateral instability of the left knee since March 16, 2011.  

Entitlement to a compensable evaluation for status post left inguinal herniorraphy  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2011). 

The Veteran's status post left inguinal herniorraphy is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7338, which pertains to evaluation of an inguinal hernia.  38 C.F.R. § 4.114.  The Schedule of Ratings of the Digestive System at 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

Diagnostic Code 7338 provides a noncompensable evaluation for a hernia that is small, reducible, or without true hernia protrusion and for a hernia that has not been operated on but is remediable.  A 10 percent evaluation is assigned for a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is assigned for a small, postoperative recurrent, or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assigned for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

A 10 percent rating is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  See note following 38 C.F.R. § 4.114, Diagnostic Code 7338.

Here, review of the record shoes that throughout the duration of this appeal, the Veteran's status post left inguinal herniorraphy has been manifested by complaints of painful and uncomfortable pulling, grabbing, and tugging sensations in the left groin area with rotation of his torso and with laughing and coughing.  Unless otherwise specified, treatment records show that upon evaluation, the Veteran's abdomen was consistently soft, nontender, non-distended, and without hepatosplenomegaly or masses or hernias upon palpitation.

In April 2004, upon undergoing a surgical consultation due to the aforementioned complaints, physical examination was negative for palpable mass or tenderness of the left groin.  The clinical impression was a probable muscle strain. 

Upon undergoing a VA examination in September 2004, it was noted that surgical residuals of surgical repair of a left inguinal hernia in September 1970 included a well healed scar in the left groin area measuring 7.5 centimeters by .25 centimeters.  The Veteran denied any resulting functional impairment or time lost from work.  Physical examination was negative for findings of an inguinal or central hernia.  The examiner diagnosed status post left inguinal herniorraphy.  

Upon undergoing a VA QTC examination in May 2007, physical examination revealed a level scar in the left inguinal area that measured 10 centimeters by .1 centimeter.  The scar was negative for findings of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo or hyper pigmentation, and abnormal texture.  Physical examination of the abdomen was negative for striae on the abdominal wall, superficial distension of veins, ostomy, tenderness to palpitation, splenomegaly, ascites, liver enlargement, and aortic aneurysm.  Examination was negative for findings of an inguinal, ventral, or femoral hernia.  Based on objective evidence of the surgical scan on physical examination, coupled with a negative finding of a hernia on physical examination, the examiner diagnosed a scar of the left groin status post surgical repair of a left inguinal hernia.  

In December 2010, the Veteran testified that he was reportedly told that the his symptoms noted in the discussion above were due to scar tissue that had tightened.  He denied use of a truss belt for aid or comfort.  Discomfort reportedly resulted in an inability to do sit-ups and the Veteran denied receiving recent treatment for this condition.  

The Veteran was afforded an additional VA examination for this condition in June 2011.  History of a left hernia with surgical repair in 1970 with residual soreness and tugging in the left groin area, precipitated by lifting and bending, was noted.  There was no history of any injury or wound related to the hernia, or of tuberculosis of the peritoneum.  The examiner did not conduct any diagnostic or clinical tests.

The Board has reviewed the record and finds that the evidence does not demonstrate symptomatology consistent with the criteria necessary for the assignment of a compensable disability rating.  First, the Board finds that the Veteran's left inguinal hernia was surgically treated in the 1970s and there is no medical evidence of any recurrence.  Such findings is inconsistent with criteria for an evaluation in excess of the noncompensable evaluation currently assigned.  38 C.F.R. § 4.114, Diagnostic Code 7338.  Moreover, the evidence fails to indicate bilateral involvement of a postoperative inguinal hernia.  As such, an added 10 percent disability rating is not warranted under applicable provisions.  See note following 38 C.F.R. § 4.114, Diagnostic Code 7338.  

In summary, the Veteran's service-connected status post left inguinal herniorraphy has not been productive of a recurrent left inguinal hernia.  Therefore, a compensable disability rating is not warranted under the applicable provisions at any time during this appeal.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  

Additional Considerations 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his service-connected left knee and status post left inguinal herniorraphy disabilities.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge; and as the Board finds that the Veteran's reports have been credible, his reports with respect to his symptomatology have been considered.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, with respect to the Rating Schedule, where establishment of the criteria set forth require medical expertise, which the Veteran has not been shown to have, the Board has accorded greater probative weight to medical findings provided by medical experts during the Veteran's VA and private treatment and examinations.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for evaluations in excess of those previously assigned or currently assigned in this decision.

The Board has also considered whether the disabilities on appeal present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the disabilities on appeal.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedules, and the assigned schedular evaluations are, therefore, appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referrals for extra-schedular consideration is not warranted with respect to either disability on appeal. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a finding that the Veteran warrants ratings higher than those assigned by this decision, entitlement to increased evaluations in excess of those assigned is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an increased 10 percent disability rating prior to June 28, 2011 is granted for ununited tibial tubercle of the left knee with degenerative joint disease and a disability rating in excess of the 10 percent previously thereafter is denied; however, entitlement to a separate 10 percent disability rating for recurrent subluxation or lateral instability of the left knee from March 16, 2011, is granted.

Entitlement to a compensable disability rating for status post left inguinal herniorraphy is denied.   


____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


